Citation Nr: 1024020	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-17 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1970 until October 
1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
above-referenced claim.  

In accordance with a recent opinion of the Court of Appeals 
for Veterans Claims (Court), TDIU has been included as an 
issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The issue of TDIU benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The evidence of record indicates that the Veteran's service-
connected PTSD has been manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
disabling for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1- 4.3, 4.7, 4.41, 4.130, Diagnostic Codes 9411, 9440 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letter dated in May 2008, the Veteran was notified of the 
information and evidence necessary to substantiate his claim.  
VA told the Veteran what information he needed to provide, 
and what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that VA 
has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the May 
2008 letter, wherein VA informed the Veteran as to the type 
of evidence necessary to establish a disability rating or 
effective date.  Adequate notice has been provided to the 
Veteran prior to the transfer and certification of his case 
to the Board, and thus, compliance with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  
Nevertheless, in light of the Board's denial of the Veteran's 
claim, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the Court's holding.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect of 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, the Veteran was provided pertinent information 
in letters dated in May 2008 and November 2008.  
Specifically, VA informed the Veteran of the necessity of 
providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability and the effect that the worsening has 
on his employment and daily life.  The Veteran was informed 
that should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The Veteran was also 
provided notice of the applicable relevant diagnostic code 
provisions.  Following the November 2008 notice letter, his 
claim was readjudicated by way of the May 2009 Statement of 
the Case (SOC).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
medical treatment records have been obtained.  He was 
provided an appropriate VA medical examination.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's 
entire history is reviewed when assigning a disability 
rating, 38 C.F.R. § 4.1, where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A recent decision the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The Secretary shall give the benefit of the doubt to the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

PTSD

The Veteran has asserted that his service-connected PTSD is 
more severe than what is reflected by the currently assigned 
disability rating.  By way of history, the Veteran filed his 
claim for an increased evaluation in May 2008.  His service-
connected PTSD is currently rated as 50 percent disabling.    

In the present case, the Veteran's service-connected PTSD is 
currently evaluated pursuant to the criteria set forth in 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 
percent disability rating is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).   

A GAF score of 41-50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

Associated with the claims file is an April 2008 VA 
psychology note, which documents the Veteran's reported 
psychiatric symptomatology.  His previous psychiatric/medical 
history as noted to include PTSD, major depressive disorder 
and sleep disorder diagnoses, along with a previous GAF score 
of 50.  During the assessment, the Veteran reported having 
nightmares of Vietnam.  He stated that his anxiety, fear of 
losing control and irritability were decreased.  The Veteran 
stated that he continued to hear voices calling his name and 
to see shadows.  It was noted that the Veteran attended group 
occupational therapy and group therapy with a psychologist.  
He reported having increased improved communication with his 
daughter.  On the mental status examination, the Veteran was 
observed to have adequate hygiene and he was noted to be 
appropriately dressed.  His attitude was described as alert 
and cooperative, but not spontaneous.  His mood was euthymic; 
his affect was constricted; and his speech was low pitched.  
No audiovisual hallucinations, illusions, or delusions were 
noted during the examination.  No suicidal or homicidal 
ideations were reported.  The examination was negative for 
any ideas of aggression.  The Veteran's thought process was 
found to be coherent, relevant and logical.  His memory was 
preserved for all events.  His judgment was good and his 
insight was fair.  There was no evidence of dyskinetic 
movements observed.  He was noted to use prescription 
medication treat his psychiatric symptoms. 

The record reflects that the Veteran has received VA 
outpatient medical treatment for his symptoms associated with 
PTSD.  VA treatment records dated from October 2007 to 
September 2008 show that the Veteran has frequently attended 
group therapy and recreational group therapy to treat his 
disability.  An October 2007 treatment record shows that the 
Veteran was adequate in his self appearance and that his 
activity level was within normal limits.  He was focused to 
task most of the time and interacted spontaneously with his 
therapist and other group members.  In a September 2008 VA 
treatment record, he was noted to be oriented in all three 
spheres and clean in appearance.  The Veteran's communication 
was consistent with the situation and he appeared to be 
focused and organized while working on a directed task.  He 
interacted with other group members spontaneously and 
appeared calm.      

In June 2008, the Veteran underwent a VA PTSD examination, at 
which time his medical records were reviewed.  He was noted 
to receive outpatient therapy and to use prescription 
medication to treat his disability.  The Veteran reported he 
still had persistent nightmares but that his medication and 
therapy helped to control his anxiety and irritability.  He 
reported that having his small grandchildren at home was of 
some help.  His symptoms were noted to include the following:  
multiple symptoms of depression; "cryfullness;" 
irritability; social isolation; and withdrawal.  He reported 
that his adult daughter had moved back home with her children 
and that this situation exacerbated his other symptoms, 
including his nightmares.  He denied a history of suicide 
attempts, violence, or assaultiveness.  With regards to his 
employment, the Veteran reported that he retired in 2001 due 
to psychiatric problems.  

During the psychological examination, the Veteran was found 
to be appropriately dressed, alert, and cooperative.  He 
avoided eye contact, except for very brief, marginal contact.  
He became overtly "cryful" from the initiation of the 
interview.  The Veteran was noted to be restless and tense.  
His speech was hesitant, clear, and coherent.  The Veteran's 
mood was anxious and depressed.  The examiner found the 
Veteran's attention to be intact as well as his orientation 
to person, place, and time.  His thought process was 
unremarkable and his thought content centered on the 
description of his symptoms.  The examination was negative 
for delusions of hallucinations.  The Veteran was noted to 
understand the outcome of his behavior and to partially 
understand that he has a problem.  He reported that his anti-
depressant medication helped him sleep somewhat during the 
daytime but that he did not sleep well at night due to 
nightmares.  The examination was negative for evidence of 
inappropriate behavior, obsessive or ritualistic behavior, 
panic attacks, suicidal or homicidal thoughts, or reported 
episodes of violence.  The extent of his impulse control was 
described as good.  The examiner determined that the Veteran 
to be able to maintain minimum personal hygiene and that 
there were no problems with activities of daily living.  

The Veteran's PTSD symptoms were reported to include the 
following:  recurrent and intrusive thoughts; recurrent and 
distressing dreams; avoidance behaviors; and markedly 
diminished interest or participation in significant 
activities.  The examiner noted that the Veteran demonstrated 
persistent symptoms of increased arousal, which were 
manifested by difficulty sleeping, irritability or outbursts 
of anger, and hypervigilance.  He was also noted to 
demonstrate social isolation and withdrawal, along with an 
avoidance of close relationships and difficulty expressing 
his feelings to those close to him.  The Veteran reported 
that he experienced nightmares on a daily basis and the he 
still felt depressed.  He indicated that his symptoms had 
been present for several years at varying degrees of 
severity.  

Following the examination, the diagnosis was PTSD with 
depression.  The Veteran's GAF score was reported as 50.  The 
examiner noted that the Veteran was unable to continue 
working due the development of his symptoms.  He indicated 
that the Veteran had experienced problems with family and  
interpersonal relationships due to angry outbursts, poor 
tolerance, isolation, and withdrawal.  The Veteran's PTSD was 
noted to also include depression, which was described as 
being severe at times that also affected his interactions 
with others and his surroundings in general.  The examiner 
determined that the level of impairment of social and 
occupational functioning related to the Veteran's mental 
disorder was severe.  The examiner responded affirmatively 
that there was total occupational and social impairment due 
to the Veteran's PTSD signs and symptoms.

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating for PTSD greater 
than 50 percent prior at any time throughout the pendency of 
this appeal.  The evidence of record shows that the Veteran's 
PTSD has primarily been manifested by evidence of 
occupational and social impairments with reduced reliability 
and productivity due to such symptoms as:  sleep 
disturbances, disturbances of mood and motivation, 
hypervigilance, depression, constricted affect, irritability 
or outbursts of anger, "cryfullness," hesitant or low 
pitched speech, flash backs, intrusive and recurrent 
thoughts, social isolation and withdrawal, difficulty 
communication his feelings to those close to him, and 
difficulty establishing and maintaining effective work and 
social relationships.  

Overall, the Board finds that the preponderance of the 
evidence does not show that the Veteran's PTSD more closely 
approximates the criteria for the next-higher 70 percent 
disability rating.  Throughout the period of appeal, there is 
no evidence that the Veteran reported suicidal ideations, 
engaged in obsessional rituals that interfered with his 
routine activities, or that he suffered from spatial 
disorientation.  In this regard, the April 2008 VA psychology 
note, the VA outpatient treatment records, and the June 2008 
VA examination report are all negative for reports of 
suicidal thoughts or disturbances in orientation.  The June 
2008 VA examination report shows that the psychological 
evaluation was negative for evidence of obsessional rituals.  
While the Veteran's PTSD is also to be manifested by 
depression, there is no objective evidence that indicates he 
has near-continuous panic or depression affecting his ability 
to function independently, appropriately, and effectively.  
Indeed, the June 2008 VA examiner determined that the Veteran 
did not have any problems with activities of daily living.  
Moreover, there is no objective that the Veteran has 
neglected his personal appearance and hygiene, as all of the 
medical evidence illustrates that he was adequate in his 
appearance and hygiene.   With respect to impaired impulse 
control, the Veteran denied a history of violence during the 
June 2008 VA examination and the June 2008 VA examiner 
described his impulse control as good.  The Veteran has also 
reported that his medication and therapy has helped to 
decrease his anxiety and irritability.  Essentially, the 
evidence of record does not support a finding that the 
Veteran's PTSD more closely approximates occupational and 
social impairments with deficiencies in most areas to warrant 
the next-higher 70 percent rating.  
 
The Board acknowledges that the Veteran's PTSD was manifested 
some of the symptoms for a 70 percent disability rating.  In 
this regard, the Board notes that the June 2008 VA 
examination report documents a GAF score of 50, which is the 
only GAF score of record for the period of appeal.  A GAF 
score of 50 is overall indicative of serious impairments in 
social and occupational functioning.  Additionally, the 
Veteran reported in April 2008 hearing someone call his name 
and seeing shadows.  During the June 2008 VA examination, 
however, the Veteran denied having any hallucinations and the 
clinical examination was negative for evidence of delusions.  
As also reflected in the June 2008 VA examination report, the 
Veteran was noted to avoid close relationships; he reported 
being unable to work due to his PTSD and was noted to have 
problems with family and interpersonal relationships due to 
angry outburst, poor tolerance, isolation, and withdrawal.  
However, he has also reported having improved communication 
with his family and that having his grandchildren at home is 
of help to him.  Similarly, the VA outpatient treatment 
records so that he is able to spontaneously interact with 
other group members, at least to some extent.  

Despite the above limited manifestations of a higher 
disability rating, the Board finds that the symptoms 
experienced by the Veteran, overall, are most similar to 
those contemplated by the criteria for a 50 percent 
disability rating.  The evidence that the Veteran's PTSD 
manifests some symptoms for a 70 percent disability rating is 
outweighed by the evidence that his condition does not 
manifest other symptoms for such a rating.  The Board 
recognizes that the GAF score of 50 indicates serious 
impairments in social and occupational functioning.  However, 
when the evidence is viewed in its entirety, the Veteran's 
disability is more akin to the schedular criteria for the 
assigned 50 percent rating. 

In making this determination, the Board acknowledges the June 
2008 VA examiner's opinion that there is total occupational 
and social impairment due the Veteran's PTSD.  In this 
regard, the Board notes that while the conclusions of a 
physician are medical conclusions that the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Here, the preponderance 
of the evidence, as discussed above, indicates that the 
Veteran's disability is manifested by occupational and social 
impairment with reduced reliability and productivity that 
more closely approximates the criteria for a 50 percent 
disability rating.  Accordingly, a higher disability is not 
warranted in this case.     

Essentially, the competent medical evidence of record does 
not establish occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfered 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficultly in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  As such, the 
schedular criteria for a 70 percent disability rating have 
not been met.  See Diagnostic Code 9411.  

The Board has considered the Veteran's statements as to the 
nature and severity of his PTSD symptomatology.  The Veteran 
is certainly competent to report that his symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular rating, VA must 
only consider the factors as enumerated in the rating 
criteria discussed above, which in part involves the 
examination of clinical data gathered by competent medical 
professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
To the extent that the Veteran argues or suggests that the 
clinical data supports an increased evaluation or that the 
rating criteria should not be employed, he is not competent 
to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).   

With regards to whether the evidence indicates that the 
Veteran's service-connected PTSD warrants referral for an 
extraschedular consideration under 38 C.F.R. § 3.321, the 
Board notes that this issue is part and parcel with the claim 
for a total disability rating based on individual 
employability (TDIU) being remanded to the RO for further 
development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Thus, this issue will be addressed during the subsequent 
adjudication by the RO.  

In conclusion, the Board finds that the criteria for a 
disability rating in excess of 50 percent for PTSD have not 
been met.  Where, as here, the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
for application.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 50 percent disabling is denied.


REMAND

Unfortunately, a remand is required with respect to the claim 
for TDIU benefits.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 
C.F.R. § 3.159(c).

As indicated in the introduction, the Board has included TDIU 
as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  In Rice, the Court held that TDIU is part 
and parcel to a claim for an increased rating when the 
claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which the increased rating is sought.  Id. at 445.  Here, the 
Veteran stated in his November 2008 notice of disagreement 
that his PTSD alone produces a total disability.  The 
evidence of record also includes the June 2008 VA examination 
report, which includes the Veteran's report of being unable 
to continue working due to his PTSD symptoms.  The June 2008 
VA examiner essentially determined that the Veteran has 
serious impairments in social and occupational functioning 
related that were related to his PTSD.  Accordingly, the 
Board finds that the Veteran and the evidence of record have 
reasonably raised the issue of entitlement to TDIU.  However, 
appellate review of the TDIU element of the Veteran's claim 
at this time would be premature.  In this regard, the Veteran 
should be sent a VCAA notice letter regarding the TDIU 
element of his claim.  This letter should notify the Veteran 
and his representative of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate TDIU.  The notice should also indicate what 
information or evidence should be provided by the Veteran, to 
include a formal application form and an employment 
information form, and what information or evidence VA will 
attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  In addition, this letter should be 
compliant with Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
by including information on how VA determines disability 
ratings and effective dates, keeping in mind that TDIU is 
part of an increased rating claim. 
 
The Board notes that a TDIU may be assigned under 38 C.F.R. § 
4.16(a) if the Veteran satisfied two requirements.  First, 
the Veteran must meet a minimum percent rating.  If he has 
one service-connected disability, it must be rated at 60 
percent or more.  If he has two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be 70 percent or more.  
Second, the Veteran must be found to be unable to secure and 
follow a substantially gainful occupation as a result of his 
service-connected disability or disabilities.  Id. 
 
Where a Veteran fails to meet these criteria, he may found 
totally disabled on an extraschedular basis.  38 C.F.R. § 
4.16(b).  In order to be considered for TDIU on an 
extraschedular basis, the matter must first be referred to 
the Director, Compensation and Pension Service.  To qualify, 
the Veteran must still show that he is unable to secure and 
follow substantially gainful employment as a result of his 
service-connected disability or disabilities.  Id. 
At present, the Veteran is service-connected for PTSD, rated 
as 50 percent disabling, and diabetes mellitus, rated as 20 
percent disabling.  The combined rating for these service-
connected disabilities is 60 percent.  The Veteran's service-
connected disabilities therefore do not presently satisfy the 
minimum percentage requirements set forth in 38 C.F.R. § 
4.16(a).  Given the Veteran's assertion that his PTSD renders 
him unemployable and the medical evidence of record, however, 
the Board finds that referral for consideration of assignment 
of TDIU on an extraschedular basis may be warranted in 
accordance with 38 C.F.R. § 4.16(b).  In order to address 
this possibility, fulfillment of VA's duty to assist appears 
to require further development, including a medical 
examination and opinion, and/or a social and industrial 
survey. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with a letter that complies with the 
notification requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  
The letter should explain what information 
or evidence (medical or lay) is necessary 
to substantiate the TDIU element of the 
Veteran's claim.  It should indicate the 
information and evidence that is to be 
provided by the Veteran, including a 
formal application form and an employment 
information form, and that VA will attempt 
to obtain on his behalf.  It also should 
include information concerning the 
assignment of disability ratings and 
effective dates, keeping in mind that TDIU 
is part of an increased rating claim.

2.  Then, the RO/AMC shall review the 
Veteran's claims file and undertake any 
additional development indicated, to 
include obtaining and associating with the 
claims file any additional pertinent 
records identified by the Veteran during 
the course of the remand.

3. After completion of the above 
development, the RO/AMC shall undertake 
any further development deemed necessary, 
to include ordering a VA examination(s) 
and opinion and/or a social and industrial 
survey. 
 
4. Thereafter, the RO/AMC shall consider 
whether TDIU under 38 C.F.R. § 4.16 is 
warranted.  The RO shall specifically 
consider whether referral to the Director, 
Compensation and Pension Service is 
warranted for extraschedular 
consideration. 
 
5. Then, adjudicate the Veteran's TDIU 
claim.  If the benefit sought on appeal is 
not granted, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond. 
 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


